When on July 31st, 1908, a house and lot was conveyed to Edmund Lyon and to Carolyn, his wife, as tenants by the entirety they became seized of an estate having well-recognized attributes. Whatever the original reasoning upon which this estate was based, the rules with regard to it had long become a part of the law of real property consistently enforced in New York. (Matter ofKlatzl, 216 N.Y. 83.) Husband and wife were not joint tenants. One did not acquire the rights and property of the other by survivorship. The fee was indivisible. As an entirety it was vested in both. For this purpose they were considered one and not two. On the death of either the fee vested in the other, not because there was a transfer of any part of the estate, but because the survivor was the representative of the single ownership. The rule was a technical one. So are many of the rules affecting real estate. We appeal to history and not to logic for the explanation.
The statute with regard to taxable transfers originated in 1885 (Ch. 483). Then and since a tax has been placed upon the transfer of any property by will or by our intestate laws or where made by gift in contemplation of death. This was not a tax upon the property itself. It was a tax upon the privilege of succession (Matter of Penfold, 216 N.Y. 163); and the privilege of succession under certain defined circumstances. At once came the question as to when this tax was to be paid. How about dower (Matter of Weiler, 139 App. Div. 905); or curtesy (Matter ofStarbuck, 137 App. Div. 866); or of ante-nuptial settlement (Matter of Baker, 178 N.Y. 575); or of joint tenancy (Matterof Klatzl, 216 N.Y. 83)? In all these cases a portion of the estate vested in the deceased passed upon his death to another. But as it did not pass by will or by inheritance or by gift, there was no tax. Nor was there a tax upon an estate in remainder created before but received in possession after 1885. (Matter ofSeaman, 147 N.Y. 69; Matter of Lansing, 182 *Page 212 182 N.Y. 238.) The reason, however, was different. Here there was no transfer of any kind upon the death of the life tenant. His life estate did not pass to the remaindermen. It could not be conveyed to the latter. It could only be released. (Co. Litt. sec. 479, 480; Bacon's Abridg. vol. 6, p. 615.) By either death or release the life estate was extinguished. The same reasoning applied to an estate by the entirety. (Matter of Klatzl, supra.)
Since 1916 the statute has been altered. (Cons. Laws, ch. 60, section 220, subd. 7.) Where there is a joint tenancy or a tenancy by the entirety, the right of the survivor to the immediate ownership and enjoyment of the property shall be deemed a taxable transfer "in the same manner as though the whole property * * * belonged absolutely to the deceased tenant by the entirety (or) joint tenant * * * and had been bequeathed to the" survivor by the deceased. This means that the tax is to be imposed upon the entire estate held by the joint tenants or by the tenants by the entirety as if the whole had passed by will. (Matter of Dolbeer, 226 N.Y. 623.) The act is also retroactive and is an endeavor to tax such estate whenever created provided the death occurs after 1916. (Matter of McKelway, 221 N.Y. 15.)
Whatever power the legislature may have with regard to such estates later created does not extend to those already vested before the adoption of the amendment. (Matter of Pell, 171 N.Y. 48. ) This estate by the entirety with all its incidents was vested in Mr. and Mrs. Lyon in 1910. What was then acquired may not subsequently be diminished by a tax upon that acquisition. As there was no transfer after 1916 there can be no tax. Mrs. Lyon now has what she had in 1910, no more and no less. (Matter ofMcKelway, supra.)
The order of the Appellate Division, the effect of which is to impose a transfer tax upon the estate by the entirety, must, therefore, be reversed and that of the surrogate *Page 213 
affirmed, with costs in this court and in the Appellate Division, and the question certified to us must be answered in the negative.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, McLAUGHLIN and CRANE, JJ., concur.
Order reversed, etc.